     Case 3:19-cv-00126 Document 62 Filed 06/08/20 Page 1 of 3 PageID #: 2143



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


QUINTON PETERSON,

                               Petitioner,

v.                                                     CIVIL ACTION NO. 3:19-0126

DONALD F. AMES, Superintendent,
Mount Olive Correctional Complex,

                               Respondent.

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Petitioner Quinton Peterson’s Motion for Reconsideration.

Mot. for Reconsideration, ECF No. 54. Petitioner filed a Memorandum of Law along with his

Motion, as well as a Notice of Appeal to the Fourth Circuit Court of Appeals. See Mem. of Law,

ECF No. 55; Notice of Appeal, ECF No. 57. For the reasons set forth below, the Court DENIES

Petitioner’s Motion.

                                        I. BACKGROUND

        Proceeding pro se, Petitioner initiated this action by filing his petition for a writ of habeas

corpus on February 21, 2019, pursuant to 28 U.S.C. § 2254. See Pet., ECF No. 1. Petitioner alleged

that a number of constitutional and procedural violations had led to his conviction for first-degree

murder in 2008, and that unduly slow state habeas proceedings warranted excusing the exhaustion

requirement embedded in § 2254. Id. at 5–6. By standing order, this case was referred to Magistrate

Judge Cheryl A. Eifert for her preliminary findings of fact and recommendation for disposition.

She issued her Proposed Findings and Recommendation (“PF&R”) on October 30, 2019,

concluding that excusing exhaustion on the basis of inordinate delay was not warranted. See
   Case 3:19-cv-00126 Document 62 Filed 06/08/20 Page 2 of 3 PageID #: 2144



PF&R, ECF No. 33. Petitioner timely filed a set of objections to the PF&R on November 20, 2019,

which the Court denied in its May 4, 2020, Memorandum Opinion and Order. See Peterson v.

Ames, No. 3:19-0126, 2020 WL 2114568 (S.D.W. Va. May 4, 2020). Petitioner followed entry of

that Order with the instant Motion for Reconsideration, which the Court now addresses.

                                     II. LEGAL STANDARD

       Pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, “[a] motion to alter or

amend a judgment must be filed no later than 28 days after the entry of the judgment.” Within the

Fourth Circuit, such motions may only be granted for three reasons: “(1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or (3)

to correct a clear error of law or prevent manifest injustice.” Hutchinson v. Staton, 994 F.2d 1076,

1081 (4th Cir. 1993). No matter the basis, granting a Rule 59(e) motion “is any extraordinary

remedy that should be applied sparingly.” Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc.,

674 F.3d 369, 378 (4th Cir. 2012).

                                         III. DISCUSSION

       Petitioner’s Motion for Reconsideration is not particularly clear about what precise points

he asks the court to reconsider. See generally Mem. of Law, at 1–14. Nevertheless, Petitioner is

proceeding pro se and so the Court treats his filings with the “special judicial solicitude” that status

demands. Weller v. Dep’t of Social Servs., 901 F.2d 387, 391 (4th Cir. 1990). Even under this

relaxed standard, however, Petitioner’s Motion must fail. It appears the thrust of his argument is

that the Court can consider three of his exhausted state-court claims without considering any

unexhausted ones. See Mem. of Law, at 1. This much is true; the Court can choose to consider

Petitioner’s exhausted state court claims without examining those that have not yet been exhausted.

See Rhines v. Weber, 544 U.S. 269, 277–78 (2005) (reasoning that district courts facing a “mixed”



                                                  -2-
   Case 3:19-cv-00126 Document 62 Filed 06/08/20 Page 3 of 3 PageID #: 2145



petition of exhausted and unexhausted claims may dismiss it in its entirety, order a stay and

abeyance while the petitioner exhausts his claims in state court, or allow the petitioner to excise

the unexhausted claims and proceed to an analyze only those he has already exhausted). It is within

the discretion of this Court to determine how to proceed, and nothing alters its earlier calculation

that dismissal is the appropriate remedy here.

       In any event, even this much is discussion is somewhat superfluous. A motion for

reconsideration may only be granted “(1) to accommodate an intervening change in controlling

law; (2) to account for new evidence not available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.” Hutchinson, 994 F.2d at 1081. Petitioner points to no change in

controlling law (because no law has changed), no new evidence (because none exists), and no clear

error of law or manifest injustice (because none has occurred). His Motion for Reconsideration

will be denied.

                                        IV. CONCLUSION

       For the foregoing reasons, the Court DENIES Petitioner’s Motion for Reconsideration,

ECF No. 54, and DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to

counsel of record and any unrepresented parties.

                                               ENTER:         June 8, 2020




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE




                                                 -3-
